DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Embodiment 1, Figures 1-2C and 7, Claims 15-19 and 21-34 in the reply filed on 06/11/2021 is acknowledged.
Claims 19 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/11/2021.  The subject matter of claims 19 and 33 is not disclosed in the elected species Embodiment 1, Figures 1-2C and 7.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the third layer is positioned below the first and second layers” (the limitations of Claim 19 are not in any of the figures of elected Embodiment 1, Figures 1-2C and 7) and “that the glass layer is bonded to the first polymer layer by a first lamination layer; and the first polymer layer is bonded to the second polymer layer by a second lamination layer” (the limitations of Claim 33 are not in any of the figures of elected Embodiment 1, Figures 1-2C and 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 31 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zadesky et al. [US 2009/00449773].
Claim 31, Zadesky et al. discloses an electronic device [abs] comprising: a display screen assembly [33]; a housing [30] enclosing the display screen assembly [33] and comprising: a laminated housing component [10] comprising: a glass layer [11, paragraph 0024] and defining a front exterior surface of the housing and a display region positioned over the display screen assembly [figure 3]; a first polymer layer [20] formed from a first transparent polymer material [paragraph 0027] and laminated with the glass layer; and a second polymer layer [12; plastic; paragraph 0025] formed from a second transparent polymer material and laminated with the glass layer and the first polymer layer [figure 2], the display screen assembly [33] attached to the second polymer layer [figure 3]; and a rear housing component [31/32] coupled to the laminated housing component [10] and defining a rear exterior surface of the housing [figure 3].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15, 18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zadesky et al. [US 2009/00449773] in view of Cleary et al. [US 2012/0328843].
Claim 15, Zadesky et al. discloses a portable electronic device [abs] comprising: a display screen assembly [33]; a housing [30] at least partially surrounding the display screen assembly [33] and comprising: a first housing component [10] comprising: a first layer [11] formed from a first glass material [paragraph 0024] and defining a front exterior surface of the housing positioned over the display screen assembly [33] and having a first strength [inherent property of glass]; and a second layer [12] formed from a second glass material [paragraph 0025] laminated with the first layer and having a second strength 
	Zadesky et al. fails to teach that the second strength that is less than the first strength.
Cleary et al. teaches hybrid glass structures [200] in which an external chemically-strengthened glass sheet [120] is laminated to an internal non-chemically-strengthened glass sheet [120] by means of a polymer interlayer [130] in order to adjust how the glass reacts to impacts from either side [paragraph 0011].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to strengthen the glass layers of Zadesky et al. to different levels in order to customize how the glass handles impacts to the individual layers as taught by Cleary et al. [paragraph 0011].
Claim 18, Zadesky et al. as modified discloses the portable electronic device of claim 15, wherein Zadesky et al. further discloses that the first housing component further comprises a third layer [20] formed from a transparent polymer material [paragraph 0027]; and the third layer [20] is laminated with the first layer and the second layer [figures 1-3].  
Claim 21, Zadesky et al. as modified discloses the portable electronic device of claim 15, wherein Zadesky et al. further discloses that the first glass material of the first layer is laminated to the second glass material of the second layer by a lamination layer [20; figures 1-3]; and the lamination layer [20] comprises a transparent polymer material [paragraph 0027].

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zadesky et al. [US 2009/00449773] in view of Cleary et al. [US 2012/0328843] as applied to claim 21 above and further in view of Aoki [US 2009/0311497].
Claim 22, Zadesky et al. as modified discloses the portable electronic device of claim 15, with the exception of the transparent polymer material of the lamination layer comprises a polyvinyl butyral resin material.
Aoki teaches constructing laminate glass structures [10] from glass layers [20] and lamination layers comprising a polyvinyl butyral resin material [30; paragraph 0074].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use polyvinyl butyral resin material as a bonding layer between glass layers as taught by Aoki in the the portable electronic device of Zadesky et al. as modified since the selection of one particular material or another are obvious variants to those skilled in the art so long as the substitution of materials is not beyond the abilities of the person skilled in the art. See Ritchie v. Vast Resources, 563 F3d 1334, 90 USPQ2d 1668 (Fed. Cir. 2009).

	Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zadesky et al. [US 2009/00449773] in view of Cleary et al. [US 2012/0328843] as applied above and further in view of Feinstein et al. [US 7,810,355].
	Claim 16, Zadesky et al. as modified discloses the portable electronic device of claim 15, wherein the first and second layers of glass have different strength levels.
	Zadesky et al. as modified fails to teach that the first glass material of the first layer has a first level of chemical strengthening along the front exterior surface of the housing; 
Feinstein et al. teaches that touch panels are typically made from chemically
strengthened sheet of glass [col. 1 lines 15-25].
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to construct the laminated glass layers of Zadesky et al. in view of Cleary et al. using chemically strengthened glass as taught by Feinstein et al. resulting in the first glass material of the first layer has a first level of chemical strengthening along the front exterior surface of the housing; and the second glass material of the second layer has a second level of chemical strengthening less than the first level of chemical strengthening, since it was known in the art to use chemically strengthened glass for elements (i.e. touch screen) of an electronic device as shown by Feinstein et al. [col. 1 lines 15-25].
	Claim 17, Zadesky et al. as modified discloses the portable electronic device of claim 16, with chemically strengthened first and second glass layers of different strengths.	Zadesky et al. as modified fail to teach that the different strengths are obtained by the first glass material has a first depth of layer of chemical strengthening along the front exterior surface of the housing; the second glass material has a second depth of layer of chemical strengthening along a surface of the second layer; and the first depth of layer is greater than the second depth of layer.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to achieve the different strength of the chemically strengthened first and second glass layers by varying the depth to which the chemically strengthening is ..

Claims 23-26 28-30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zadesky et al. [US 2009/00449773] in view of Feinstein et al. [US 7,810,355].
Claim 23, Zadesky et al. discloses a portable electronic device [30] comprising: a display screen assembly [33]; a housing [10/31/32] enclosing the display screen assembly [33] and comprising: a multi-layer housing component [10] comprising: a first layer [12] formed from a first glass material [paragraph 0024] and defining an exterior surface of the housing [figure 3] and having; and a second layer [12] formed from a second glass material [paragraph 0025] coupled to the first layer [11].
	Zadesky et al. fails to teach that the first glass material and the second glass material are chemically strengthened.
Feinstein et al. teaches that touch panels are typically made from chemically
strengthened sheet of glass [col. 1 lines 15-25].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the laminated glass layers of Zadesky et al. using chemically strengthened glass as taught by Feinstein et al. resulting in the first glass material of the first layer has a first level of chemical strengthening along the front exterior surface of the housing; and the second glass material of the second layer has a second level of chemical strengthening less than the first level of chemical strengthening, since it 
Zadesky et al. in view of Feinstein et al. fails to teach that the first glass material has a first chemically strengthened region having a first depth of layer along the exterior surface and that the second glass material has a second chemically strengthened region having a second depth of layer less than the first depth of layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to achieve the different strength of the chemically strengthened first and second glass layers by varying the depth to which the chemically strengthening is applied since it was known in the art that the depth that the chemical strengthening penetrates the thickness of the glass is a function of the strength added to the glass.
Claim 24, Zadesky et al. as modified discloses the portable electronic device of claim 23, wherein Zadesky et al. further discloses that the first glass material of the first layer is coupled to the second glass material of the second layer by a lamination layer [20] positioned between the first and second layers [figures 1-3; paragraph 0027].
Claim 25, Zadesky et al. as modified discloses the portable electronic device of claim 23, wherein Zadesky et al. further discloses that the multi-layer housing component [10] further comprises a polymer layer [20] coupled to the second layer [12].
Claim 26, Zadesky et al. as modified discloses the portable electronic device of claim 23, wherein Zadesky et al. further discloses that the multi-layer housing component [10] defines a display region positioned over the display screen assembly [33; figure 3].
Claim 28, Zadesky et al. as modified discloses the portable electronic device of claim 23, wherein Zadesky et al. further discloses that the multi-layer housing component 
Claim 29, Zadesky et al. as modified discloses the portable electronic device of claim 23, wherein Zadesky et al. further discloses that the first layer [11] has a first thickness that ranges between 0.5 mm and 1.0 mm [layer 11 has a thickness of 0.05mm or 0.75mm; paragraph 0028]; and the second layer [12] has a second thickness that ranges between 0.5 mm and 1.0 mm [layer 12 has a thickness between 0.30mm and it may have another thickness.; paragraph 0028].
Claim 30, Zadesky et al. as modified discloses the portable electronic device of claim 23, wherein Zadesky et al. further discloses that the multi-layer housing component [10] is a first housing component [11] defining a first portion of the exterior surface of the housing [figure 3]; and the housing further comprises a second housing component [31/32] coupled to the first housing component and defining a second portion of the exterior surface of the housing [figure 3].
Claim 32, Zadesky et al. discloses the electronic device of claim 31, wherein the glass layer comprises a chemically strengthened layer along the front exterior surface of the housing.
Zadesky et al. fails to teach that the first glass material and the second glass material are chemically strengthened.
Feinstein et al. teaches that touch panels are typically made from chemically
strengthened sheet of glass [col. 1 lines 15-25].
It would have been obvious to one having ordinary skill in the art at the time the
.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zadesky et al. [US 2009/00449773] in view of Feinstein et al. [US 7,810,355], as applied in claim 23 above, and further in view of Orsely et al. [2011/0102346].
Claim 27, Zadesky et al. as modified discloses the portable electronic device of claim 23, wherein Zadesky et al. further discloses that a glass cover is suitable for touch sensitive displays [paragraph 0002].
Zadesky et al. as modified fails to disclose that display screen assembly comprises a touch sensing layer; and the touch sensing layer is laminated to the multi-layer housing component.
Orsely et al. teaches an electronic device [figure 3A] with a touch sensing layer [106] located between a glass cover [104] and a display screen [102].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the touch sensing layer of Orsely et al. into the portable electronic device of Zadesky et al. as a means to facilitate user input as was well known .

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zadesky et al. [US 2009/00449773] in view of Orsely et al. [2011/0102346].
Claim 34, Zadesky et al. as modified discloses the portable electronic device of claim 31, wherein Zadesky et al. further discloses that a glass cover is suitable for touch sensitive displays [paragraph 0002].
Zadesky et al. as modified fails to disclose that the display screen assembly further comprises a touch sensing layer that is bonded to the second polymer layer.
Orsely et al. teaches an electronic device [figure 3A] with a touch sensing layer [106] located between a glass cover [104] and a display screen [102], wherein touch sensing layer [106] is bonded to the glass cover layer [104] via adhesive layer [107].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the touch layer bonded to the glass cover of Orsely et al. into the portable electronic device of Zadesky et al. by including and bonding a touch sensing layer to the second layer as a means to facilitate user input as was well known in the art that a touch screen layer can be placed below and bonded to the glass cover while being located above the display assembly to create a means for user input as taught by Orsely et al.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837